984 So.2d 1282 (2008)
CAPITAL HEALTH CARE ASSOCIATES, LLC., d/b/a, Capital Health Care Center, Petitioner,
v.
STATE of Florida, AGENCY FOR HEALTH CARE ADMINISTRATION, Respondent.
No. 1D08-2216.
District Court of Appeal of Florida, First District.
June 30, 2008.
Donna Holshouser Stinson of Broad and Cassel, Tallahassee, for Petitioner.
Craig Smith, General Counsel, and Justin M. Senior, Chief Appellate Counsel, Agency for Health Care Administration, Tallahassee, for Respondent.
PER CURIAM.
The petition for review is denied on the merits. Petitioner's request for attorney's fee is denied.
BENTON, THOMAS, and ROBERTS, JJ., concur.